DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2019, 08/13/2021 and 12/23/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
	The drawings filed on June 21, 2019 are accepted. 

Specification
	The specification filed June 21, 2019 is accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Overcash et al. US 8,180,886 B2 [hereinafter Overcash].
As per claims 1, 14 and 20, Overcash teaches a method comprising: 
receiving a new request including a parameter in a uniform resource identifier (URI) [column 12, lines 56-60 and column 26, lines 29-38];
tokenizing the new request [column 13, lines 62-64]; and 
determining a compound probability that tokens in a value (i.e., divide characters into groups and assign probability values for each pair of group) that is associated with the parameter of the URI and that is included in the new request are associated with an attack [column 13, lines 64-65 and column 26, lines 29-38], wherein the compound probability is determined based at least in part on component probabilities of tokens of historical values associated with the parameter of the URI [column 12, lines 27-45 and column 15, lines 13-16].

As per claims 4 and 15, Overcash further teaches the method wherein the component probability of tokens of historical values associated with the parameter of the URI is from a plurality of past requests [column 16, lines 41-44].

As per claims 5 and 16, Overcash further teaches the method further comprising, prior to tokenizing the new request, decoding URI encoded characters in the new request [column 22, lines 9-15].

As per claims 6, 8, 17 and 19, Overcash further teaches the method further comprising, prior to tokenizing the new request, removing comments/digits from the new request [column 28, lines 5-10]. 
As per claims 7 and 18, Overcash further teaches the method further comprising, prior to tokenizing the new request, removing SQL- or HTML-style comments from the new request [column 36, lines 62-66].
As per claim 12, Overcash further teaches the method wherein the tokens of historical values used for the compound probability includes similar tokens as measured by a fuzzy search [column 19, lines 43-53].
As per claim 13, Overcash further teaches the method wherein the tokens of historical values used for the compound probability includes tokens having a similarity measure with tokens of the new request below a threshold [column 20, lines 24-27].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over 8,180,886 B2 [hereinafter Overcash] in view of Sridhara et al. US 9,519,775 B2 [hereinafter Sridhara].

As per claim 2, Overcash teaches the claims as indicated above. Overcash is silent on dropping requests. In the same field of endeavor, Sridhara teaches dropping new request in response to the compound probability being above a threshold [column 22, lines 24-50]. It would have been obvious to one having ordinary skill in the art before the filing date of the application to employ the teachings of Sridhara within the system of Overcash to enhance security of the system. 

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over 8,180,886 B2 [hereinafter Overcash] in view of Alperovitch et al. US 8,635,690 B2 [hereinafter Alperovitch].

As per claim 3, Overcash teaches the claims as indicated above. Overcash is silent on a reputation of a client. Alperovitch teaches a system comprising determining whether to drop the new request based at least in part on a reputation of a client that sent the new request in response to the compound probability being above a threshold [column 5, lines 25-28, 34-37, and column 6, lines 19-21]. It would have been obvious to one having ordinary skill in the art before the filing date of the application to employ the teachings of Alperovitch within the system of Overcash to enhance security of the system. 

As per claim 10, Overcash teaches the claims as indicated above. Alperovitch teaches a system wherein the compound probability is the product of a probability of each token divided by the sum of: the product of a probability of each token and the product of, for each token, 1 minus the product of a probability of a token [column 16, lines 55-64]. It would have been obvious to one having ordinary skill in the art before the filing date of the application to employ the teachings of Alperovitch within the system of Overcash to enhance security of the system. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over 8,180,886 B2 [hereinafter Overcash] in view of Leavy et al. US 9,619,965 B1 [hereinafter leavy].
As per claim 9, Overcash teaches the system as indicated above. Overcash is silent on converting to lowercase. Leavy teaches a system comprising, after tokenizing a request, converting tokens to lowercase [column 7, lines 9-11]. It would have been obvious to one having ordinary skill in the art before the filing date of the invention to employ the teachings of Leavy within the system of Overcash for detecting and testing vulnerabilities in a system. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over 8,180,886 B2 [hereinafter Overcash] in view of Cheng US 2003/0012372 A1 [hereinafter Cheng].
As per claim 11, Overcash teaches the system as indicated above. Overcash is silent on probability accounting for error. Leavy teaches a system wherein the compound probability accounts for random error [paragraph 0037]. It would have been obvious to one having ordinary skill in the art before the filing date of the invention to employ the teachings of Cheng within the system of Overcash for providing error correction. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/               Primary Examiner, Art Unit 2435